Citation Nr: 1705835	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the left upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right upper extremity.  

4.  Entitlement to a disability evaluation in excess of 20 percent for cervical strain.  

5.  Entitlement to a disability evaluation in excess of 20 percent for thoracolumbar strain.  

6.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984 and from October 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Winston-Salem, North Carolina.  The claims for higher ratings and TDIU were remanded by the Board in February 2014.  

The Veteran had a Central Office hearing in May 2011 with respect to the issues of entitlement to higher ratings for back strain, neck strain, and TDIU.  For reasons detailed below, it is evident that she does not wish to have an additional hearing with a VLJ for the other issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were remanded in February 2014 so that new examinations addressing the severity of service-connected back and neck disorders could be offered.  Examinations were afforded in February 2016; however, the Board cannot conclude that they are, in totality, adequate to resolve the issues on appeal.  Specifically, when asked as to if there was any additional functional limitation associated with factors such as weakness, fatigability, and/or incoordination, the nurse practitioner (NP) stated that such factors couldn't be assessed without resort to speculation.  Other than a cursory discussion of the NP only seeing the Veteran for "one visit," there was no offered explanation as to why only a speculative opinion could be offered (and the Disability Benefits Questionnaire specifically asked that an in-depth reasoning be provided).  The Board must assess the presence of such factors when considering a rating for orthopedic disabilities, and thus, the claims must be remanded for new opinions.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition to the above, a great deal of evidence, which is potentially relevant, has been added to the claims file since the issuance of the last supplemental statement of the case.  With particular respect to employability, the Board notes that the Veteran's vocational rehabilitation records have been provided and associated with the claims file.  The RO should review these records and should allow the VA examiner to also review the new evidence when affording new examinations for the back and neck.  In addition, any outstanding VA clinical records, which might serve to document the severity of service-connected disabilities, should also be located.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the claims for service connection for a bilateral knee disorder and for higher initial ratings for peripheral neuropathy of the upper extremities, it is noted that, within 60 days of the positing of the notice of disagreement, the Veteran requested a hearing with a Decision Review Officer (DRO) to discuss both of these claims.  No DRO hearing was afforded.  The Veteran's former representative had, in the substantive appeal to the Board for these issues, indicated a desire for a Central Office hearing with a Veterans Law Judge (VLJ).  Subsequent to this correspondence, however, he reiterated that, in fact, his desire was to have a telephonic conference with the Veteran and a DRO at the RO.  38 C.F.R. § 3.2600 does, as a matter of law, entitled to Veteran to a DRO hearing if such a request is made within 60 days of the notice of appeal rights.  This happened in this case, and as it is clear that such a hearing is still requested (as opposed to an audience with a VLJ), these claims should be dispatched to a DRO for a telephonic hearing prior to recertification to the Board.  

Further, with respect to ascertaining the current level of severity of the neuropathy, it is noted that the last VA examination of record is now approaching six years in age.  As this suggests that the most current assessment of the VA disability picture is not of record, an opinion addressing the severity of neurological impairment in the arms should be afforded.  Green v. Brown, 10 Vet. App. 111, 118 (1997).  

It is also noted that, in October 2012, the Veteran was afforded an examination to address the etiology of bilateral knee arthritis.  The Veteran had contended that her knee arthritis had onset with repetitive traumas to the joints in service; however, subsequent arguments indicate her belief that the service-connected spine pathology plays a role in the development of knee problems.  An opinion as to secondary etiology is to be offered by the orthopedic examiner assessing the severity of the back and neck.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Veteran appears to have made a request for records associated with claims not in appellate status.  Inform the Veteran of her right to supplement the record with any evidence which might be helpful to her appeals, and, should she so indicate, provide copies of any evidence she may request that will be utilized in the adjudication of her appeal prior to returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding copies of VA treatment records and associate them with the claims file.  Should no records be available, so annotate that fact in the record.  Remind the Veteran of her ability to submit evidence which may help to substantiate her claims, and should she identify outstanding private records, make all efforts to obtain copies and associate them with the claims file (following the securing of appropriate waivers).  

2.  After ensuring that all evidence of record, to include all VA clinical, examination, and vocational rehabilitation records added subsequent to the issuance of the last supplemental statement of the case, is presented to a VA orthopedic examiner, afford the Veteran a comprehensive VA orthopedic examination to address the severity of service-connected back and neck disabilities.  The examination should be with a physician with expertise in orthopedics (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency in orthopedic surgery if available).  The following is asked:

*What is the range of motion for the back and neck?  

*In examining this, all appropriate studies should be performed, and the examiner is to opine as to if there is additional limitation during periods of flare-up and, if applicable, if there is additional limitation associated with pain, weakness, fatigability, and/or incoordination.  

*If repeated testing causes additional limitation, such a fact should be expressly stated.  

*To the extent that motion is further limited by weight-bearing on the spine, if such a fact can be medically determined, such additional limitation should be documented and both active and passive range of motion testing should occur.  

*Is ankylosis present or are symptoms present which otherwise act in a manner similar to ankylosis?

*Does the Veteran experience degenerative disc disease in the neck and back as a consequence of service-connected strain to those spinal regions, and if so, is there any physician-prescribed bed rest associated with the conditions?  If so, to what extent must the Veteran be confined to bed?

*After reviewing the record, to include all evidence added since the issuance of the last supplemental statement of the case, the examiner should, in addition to noting the examination results, opine as to if the service-connected back and neck disabilities, acting alone or in concert with other service-connected factors (bilateral upper extremity neuropathy and hemorrhoids), prevent her from engaging in any type of substantially gainful employment consistent with her skills, education, and training.  

*The examiner should also examine the Veteran's knees, and should determine if it is at least as likely as not that bilateral knee arthritis (or other disability) was caused, or aggravated beyond the natural progression of the disease process, by the service-connected back disability.  

ALL OPINIONS ARE TO BE ASSOCIATED WITH APPROPRIATE EXPLANATIONS FOR THE CONCLUSIONS REACHED.  SPECULATIVE AND/OR CONCLUSORY OPINIONS, WITHOUT DOCUMENTATION AS TO WHY SUCH OPINIONS CANNOT BE OFFERED BASED ON THE CURRENT STATUS OF MEDICAL SCIENCE, ARE NOT HELPFUL AND WILL REQUIRE ADDITIONAL REMAND FOR REMEDIAL COMPLIANCE WITH BOARD DIRECTIVES.  

3.  Schedule the Veteran for a comprehensive VA neurology opinion to determine the level of severity of service-connected bilateral peripheral neuropathy of the upper extremities.  Perform all necessary tests and, to the extent possible, determine grip strength and any weakness, fatigability, or incoordination associated with the impairment both during and absent weight-bearing.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the Veteran make a request for records relevant to the claims in appellate status, provide all required assistance under the Freedom of Information Act (FOIA).  Should the resolution of the claims remain less than fully favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




